Exhibit 10.1



Execution Version

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is entered into as of
December 23, 2013 by and among the Common Unitholders set forth in Schedule C
hereto (collectively, the “NGP Parties”) and Regency Energy Partners LP, a
Delaware limited partnership (“Regency” and collectively, with the NGP Parties,
the “Parties”). Certain capitalized and other terms used in this Agreement are
defined in Schedule A hereto. Terms not otherwise defined shall have the
meanings ascribed to such terms in the Contribution Agreement.

WHEREAS, the NGP Parties collectively beneficially own 51,386,169 common units
representing limited partner interests in Eagle Rock Energy Partners LP, a
Delaware limited partnership (the “Partnership”) (the “Existing Units”);

WHEREAS, Regency, Regal Midstream LLC, a Delaware limited liability company and
a wholly owned subsidiary of Regency (“Regency Sub”) and the Partnership have
entered into that certain Contribution Agreement dated as of the date hereof
(the “Contribution Agreement”) pursuant to which the Partnership has agreed to
contribute the Midstream Business (as defined in the Contribution Agreement) to
Regency Sub; and

WHEREAS, as an inducement to and a condition to Regency’s willingness to enter
into the Contribution Agreement, each of the NGP Parties has agreed to enter
into this Agreement and vote its Securities (as defined herein) as described
herein;

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements contained in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

ARTICLE I

VOTING AGREEMENT

1.1 Agreement to Vote Covered Securities.

(a) During the term of this Agreement, at the Unitholder Meeting and every other
meeting of the unitholders of the Partnership that is called and at which action
is to be taken with respect to approval of the Contribution Agreement, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of unitholders of the Partnership with respect to approval of
the Contribution Agreement, each NGP Party (solely in its capacity as a
unitholder, and not in any other capacity such as an officer or director of the
general partner of the Partnership) shall, vote its Securities in favor of
(i) the approval and adoption of the Contribution Agreement and the transactions
contemplated thereby, including the consummation of the Midstream Contribution
and (ii) any related matter that must be approved by the holders of common units
of the Partnership in order for the transactions contemplated by the
Contribution Agreement to be consummated in accordance with the terms of the
Contribution Agreement.

(b) During the term of this Agreement, each NGP Party (solely in its capacity as
a unitholder, and not in any other capacity such as an officer or director of
the general partner of

 

1



--------------------------------------------------------------------------------

Execution Version

 

the Partnership) agrees not to vote any of its Securities in favor of, or
consent to, and will vote against and not consent to, the approval of any
(i) Alternative Proposal; (ii) reorganization, recapitalization, liquidation or
winding-up of the Partnership or any other extraordinary transaction involving
the Partnership; (iii) corporate action the consummation of which would
frustrate the purposes, or prevent or delay the consummation, of the
transactions contemplated by the Contribution Agreement; or (iv) other matter in
furtherance of any of the foregoing matters.

1.2 Other Voting Rights. Except as permitted by this Agreement, through the
Expiration Time, each NGP Party will continue to hold, and shall have the right
to exercise, all voting rights related to its Securities, subject to the
Existing NGP Voting Agreement (defined below).

1.3 Grant of Irrevocable Proxy. Subject to Section 1.1, during the term of this
Agreement, each NGP Party irrevocably appoints Regency and any designee of
Regency, and each of them individually, as such NGP Party proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote at
any meeting of unitholders of the Partnership at which any of the matters
described in Section 1.1 are to be considered through the Expiration Time, with
respect to its Securities as of the applicable record date, in each case solely
to the extent and in the manner specified in Section 1.1; provided, however,
that an NGP Party’s grant of the proxy contemplated by this Section 1.3 shall be
effective if, and only if, such NGP Party has not delivered to the Secretary of
the general partner of the Partnership, at least two (2) Business Days prior to
the applicable meeting, a duly executed irrevocable proxy card directing that
its Securities be voted in accordance with Section 1.1. This proxy, if it
becomes effective, is given to secure the performance of the duties of each NGP
Party under this Agreement, and its existence will not be deemed to relieve any
NGP Party of its obligations under Section 1.1. This proxy shall expire and be
deemed revoked automatically at the Expiration Time.

1.4 Existing NGP Voting Agreement. The Parties acknowledge that the provisions
of that certain Voting Agreement entered into as of May 3, 2011, by and among
NGP VIII and the Partnership (the “Existing NGP Voting Agreement”) have been
waived solely to the extent necessary to permit NGP VIII to comply with the
provisions of this Agreement pursuant to that certain letter agreement delivered
by the Partnership to NGP VIII on the date hereof (the “Existing NGP Voting
Agreement Waiver”).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE NGP PARTIES

Each NGP Party, jointly and severally, represents and warrants to Regency that,
as of the date hereof:

2.1 Organization. Such NGP Party is an entity duly organized, validly existing
and in good standing under the applicable Laws of the jurisdiction in which it
is incorporated or constituted.

 

2



--------------------------------------------------------------------------------

Execution Version

 

2.2 Authorization. Such NGP Party has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

2.3 Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by such NGP Party and, assuming due authorization,
execution and delivery hereof by Regency, constitutes a legal, valid and binding
agreement of such NGP Party, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity).

2.4 No Conflict or Default. Except for the Existing Voting Agreement Waiver, no
consent, approval, authorization or permit of, or declaration or registration
with or notification to, any Governmental Authority or any other Person is
necessary for the execution and delivery of this Agreement by such NGP Party,
the consummation by such NGP Party of the transactions contemplated hereby or
the compliance by such NGP Party with the provisions hereof. None of the
execution, delivery or performance of this Agreement by such NGP Party, the
consummation by it of the transactions contemplated hereby or compliance by it
with any of the provisions hereof will (with or without notice or lapse of time
or both) (a) result in a violation or breach of, or constitute a default (or
give rise to any third party right of termination, cancellation, modification,
acceleration or entitlement) under, any of the terms, conditions or provisions
of any contract, including any voting agreement, proxy arrangement, pledge
agreement, shareholders agreement or voting trust, to which such NGP Party is a
party or by which it or any of its properties or assets (including the
Securities) may be bound; (b) result in the creation of a Lien on any of such
NGP Party’s assets or property (including the Securities), except as created
pursuant to this Agreement; or (c) constitute a violation by such NGP Party of
any applicable Law, in each case, except for such violations, breaches, defaults
that would not, individually or in the aggregate, reasonably be expected to
prevent or delay consummation of the Midstream Contribution and the other
transactions contemplated by the Contribution Agreement and this Agreement or
otherwise reasonably be expected to prevent or delay Regency from performing its
obligations under this Agreement.

2.5 Ownership of Partnership Common Units. Except with respect to Transfers
permitted by Section 4.1, such NGP Party is the owner of its Existing Units, all
of which are owned free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of such units), other than pursuant to this Agreement. None of the Existing
Units are subject to any voting trust or other agreement or arrangement with
respect to the voting of such Existing Units, other than pursuant to this
Agreement and the Existing NGP Voting Agreement.

2.6 Total Partnership Common Units. Except for its Securities as of the date
hereof, such NGP Party does not beneficially own any (a) limited partner
interests or voting securities of Partnership; (b) securities of Partnership
convertible into or exchangeable for limited partner interests or voting
securities of Partnership; or (c) options or other rights to acquire from
Partnership any limited partner interests, voting securities or securities
convertible into or exchangeable for limited partner interests or voting
securities of Partnership.

 

3



--------------------------------------------------------------------------------

Execution Version

 

2.7 No Litigation. There is no suit, claim, action, proceeding, investigation or
arbitration pending or, to the knowledge of such NGP Party, threatened against
or affecting it, or its assets or property, at law or in equity before or by any
Governmental Authority or any other Person that would reasonably be expected to
impair the ability of such NGP Party to perform his or its obligations hereunder
or consummate the transactions contemplated hereby. Such NGP Party is not
subject to any outstanding order, writ, injunction, judgment, decree or
arbitration ruling, settlement, award or other finding that would reasonably be
expected to impair the ability of such NGP Party to perform its obligations
hereunder or consummate the transactions contemplated hereby.

2.8 Reliance. Such NGP Party understands and acknowledges that Regency is
entering into the Contribution Agreement in reliance upon its execution,
delivery and performance of this Agreement.

2.9 Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Regency, any of the Midstream Entities or
any of their respective Subsidiaries in respect of this Agreement based upon any
arrangement or agreement made by such NGP Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF REGENCY

Regency represents and warrants to the NGP Parties that:

3.1 Organization. Regency is a limited partnership duly organized, validly
existing and in good standing under the applicable Laws of the State of
Delaware.

3.2 Corporation Authorization. The execution, delivery and performance by
Regency of this Agreement and the consummation by Regency of the transactions
contemplated hereby are within the corporate powers of Regency and have been
duly authorized by all necessary corporate action.

3.3 Due Execution and Delivery. This Agreement has been duly and validly
executed and delivered by Regency and, assuming due authorization, execution and
delivery hereof by the NGP Parties, constitutes a legal, valid and binding
agreement of Regency, enforceable against Regency in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity).

3.4 No Conflict or Default. No consent, approval, authorization or permit of, or
declaration or registration with or notification to, any Governmental Authority
or any other Person is necessary for the execution and delivery of this
Agreement by it, the consummation by it of the transactions contemplated hereby
or the compliance by it with the provisions hereof. None of the execution,
delivery or performance of this Agreement by Regency, the consummation by it of
the transactions contemplated hereby or compliance by it with any of the
provisions hereof will (with or without notice or lapse of time or both)
(a) result in a violation or breach of, or constitute a default (or give rise to
any third party right of termination, cancellation, modification, acceleration
or entitlement) under, any of the terms, conditions or provisions of

 

4



--------------------------------------------------------------------------------

Execution Version

 

any material contract to which it is a party or by which it or any of its
properties or assets may be bound; (b) result in the creation of a Lien on any
of its material assets or property, except as created pursuant to this
Agreement; or (c) constitute a violation by it of any applicable Law, in each
case, except for such violations, breaches, or defaults that would not,
individually or in the aggregate, reasonably be expected to prevent or delay
consummation of the Midstream Contribution and other than the transactions
contemplated by the Contribution Agreement and this Agreement.

3.5 No Litigation. There is no suit, claim, action, proceeding, investigation or
arbitration pending or, to its knowledge, threatened against or affecting it or
its assets or property, at law or in equity before or by any Governmental
Authority or any other Person that would reasonably be expected to impair its
ability to perform its obligations hereunder or consummate the transaction
contemplated hereby. It is not subject to any outstanding order, writ,
injunction, judgment, decree or arbitration ruling, settlement, award or other
finding that would reasonably be expected to impair its ability to perform its
obligations hereunder or consummate the transactions contemplated hereby.

ARTICLE IV

COVENANTS

4.1 Transfer Restrictions. Each NGP Party agrees not to, during the term of this
Agreement, cause or permit any sale, transfer or other disposition (the
“Transfer”) of any of its Securities to be effected. Subject to Section 4.2, no
NGP Party shall not seek or solicit any Transfer. Each NGP Party agrees not to
deposit (or permit the deposit of) any of its Securities in a voting trust or
grant any proxy or enter into any voting agreement or similar agreement in
contravention of its obligations under this Agreement with respect to any
Securities. This Section 4.1 shall not prohibit a Transfer of any NGP Party’s
Securities to an Affiliate of such NGP Party; provided, however, that such
Transfer shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in a writing to be bound by all of the terms of this Agreement
by execution and delivery of a Joinder Agreement (which execution and delivery
shall be deemed to be execution and delivery of this Agreement).

4.2 Alternative Proposals. Each NGP Party agrees (solely in such NGP Party’s
capacity as a unitholder of the Partnership) that it shall not, and shall not
authorize or permit any of its Representatives (to the extent acting on its
behalf in its capacity as a unitholder of the Partnership) to, directly or
indirectly, take any action with respect to any Alternative Proposal that the
Partnership is prohibited from taking under Section 5.4 of the Contribution
Agreement as in effect on the date of this Agreement.

4.3 Further Assurances. Regency and each NGP Party will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use its reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws, to effect the covenants set forth in Article I hereof.

 

5



--------------------------------------------------------------------------------

Execution Version

 

ARTICLE V

MISCELLANEOUS

5.1 Directors and Officers. No Person executing this Agreement who is or becomes
during the term of this Agreement a director or officer of the general partner
of the Partnership shall be deemed to make any agreement or understanding in
this Agreement in such Person’s capacity as a director or officer.
Notwithstanding any provision of this Agreement to the contrary, nothing in this
Agreement shall (or shall require any NGP Party to attempt to) limit or restrict
any NGP Party in its capacity as a director or officer of the general partner of
the Partnership or any designee of any NGP Party who is a director or officer of
the general partner of the Partnership from acting in such capacity or voting in
such Person’s sole discretion on any matter (it being understood that this
Agreement shall apply to each NGP Party solely in its capacity as a unitholder
of the Partnership).

5.2 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Regency any direct or indirect ownership or incidence of ownership of
or with respect to the Securities owned by any NGP Party. All rights, ownership
and economic benefits of and relating to the Securities shall remain vested in
and belong to the NGP Parties, and Regency shall have no authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations of the Partnership or exercise any power or authority to direct any
of the NGP Parties in the voting of any of its Securities, except as otherwise
expressly provided herein.

5.3 Publicity. Each NGP Party consents to and authorizes Regency and the
Partnership to include and disclose in the Proxy Statement and in such other
schedules, certificates, applications, agreements or documents, filed with the
SEC or otherwise, as Regency and the Partnership reasonably determine to be
necessary or appropriate in connection with the consummation of the Midstream
Contribution and the transactions contemplated by the Contribution Agreement,
such NGP Party’s identity and ownership of its Securities and the nature of such
NGP Party’s commitments, arrangements and understandings pursuant to this
Agreement. For the avoidance of doubt, nothing herein shall prohibit any NGP
Party from filing an amendment to its Schedule 13D relating to the Partnership
to reflect the execution and delivery of this Agreement and any other applicable
agreement entered into in connection with the Contribution Agreement or the
transactions contemplated thereby.

5.4 Notices. Any notice or other communication required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered in person; (b) upon confirmation of
receipt when transmitted by an electronic transmission device (but only if
followed by transmittal by national overnight courier or by hand for delivery on
the next Business Day); or (c) on the next Business Day if transmitted by
national overnight courier, in each addressed as follows: (i) if to any of the
NGP Parties, to the address set forth below such NGP Party’s name on the
signature pages hereto; and (ii) if to Regency, in accordance with Section 10.10
of the Contribution Agreement, or to such other Persons, addresses or facsimile
numbers as may be designated in writing to the other party by the Person
entitled to receive such communication as provided above.

 

6



--------------------------------------------------------------------------------

Execution Version

 

5.5 Amendments. Subject to the provisions of applicable Law, and except as
otherwise provided in this Agreement, this Agreement may be amended, modified or
supplemented only by a written instrument executed and delivered by all Parties.

5.6 Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Time.

5.7 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense.

5.8 Entire Agreement. This Agreement and the Exhibits hereto constitute the
entire agreement of the Parties and supersede all prior agreements and
undertakings, both written and oral, between the Parties, or any of them, with
respect to the subject matter of this Agreement.

5.9 Assignment. Neither this Agreement nor any of the rights, interests nor any
of the rights, interests or obligations hereunder shall be assigned by the
Parties, in whole or in part (whether by operation of Law or otherwise), without
the prior written consent of the other Parties, and any attempted or purported
assignment without such consent shall be null and void; provided, however, that
Regency may transfer or assign its rights, interests and obligations to any
Affiliate of Regency. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns.

5.10 Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each Party and their respective successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

5.11 Governing Law and Venue; Consent to Jurisdiction.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN, AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF, THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.

(b) The Parties irrevocably submit to the exclusive personal jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement of this Agreement or of any
such document, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts, and the Parties irrevocably agree that
all claims relating to such action, Proceeding or transactions shall be heard
and determined in such a Delaware state or Federal court. The Parties consent to
and grant any such court jurisdiction over the person of such parties and, to
the extent permitted by Law, over

 

7



--------------------------------------------------------------------------------

Execution Version

 

the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 5.4 or in such other manner as may be permitted by Law shall be valid
and sufficient service thereof.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.11(c).

5.12 Facsimiles; Counterparts. Delivery of an executed signature page of this
Agreement by facsimile or other customary means of electronic transmission
(e.g., pdf) shall be deemed binding for all purposes hereof, without delivery of
an original signature page being thereafter required. This Agreement may be
executed in one or more counterparts, each of which, when executed, shall be
deemed to be an original and all of which together shall constitute one and the
same document.

5.13 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

5.14 Specific Performance. The Parties acknowledge and agree that each would be
irreparably damaged in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that any non-performance or breach of this Agreement by any Party
could not be adequately compensated by money damages alone and that the Parties
would not have any adequate remedy at law. In the event of any breach or
threatened breach by any Party of any provisions contained in this Agreement,
the non-breaching Party shall be entitled (in addition to any other remedy that
may be available to it whether in law or equity, including monetary damages) to
seek (a) a decree or order of specific performance to enforce the observance and
performance of such provisions, and (b) an injunction restraining such breach or
threatened breach. Neither Party nor any other

 

8



--------------------------------------------------------------------------------

Execution Version

 

Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.14, and each Party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument. The Parties further agree that they shall not object to the granting
of an injunctive relief on the basis that an adequate remedy at law may exist.

5.15 Other Definitional and Interpretative Provisions.

(a) The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof. Where a reference in this Agreement is made to an
Article, Section or Exhibit, such reference shall be to an Article of, a Section
of or an Exhibit to this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

(b) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first referred to above.

 

MONTIERRA MINERALS & PRODUCTION, L.P. By:       its general partner, Montierra
Management LLC By:  

/s/ J.A. Mills

  Name: J.A. Mills   Title: CEO MONTIERRA MANAGEMENT LLC By:  

/s/ J.A. Mills

  Name: J.A. Mills   Title: CEO NATURAL GAS PARTNERS VII, L.P. By:   its general
partner, G.F.W. Energy VII, L.P. By:   its general partner, GFW VII, L.L.C. By:
 

/s/ William J. Quinn

  Name:  William J. Quinn   Title:    Authorized Member NATURAL GAS PARTNERS
VIII, L.P. By:   its general partner, G.F.W. Energy VIII, L.P. By:   its general
partner, GFW VIII, L.L.C. By:  

/s/ William J. Quinn

  Name:  William J. Quinn   Title:    Authorized Member

 

Signature page to Voting and Support Agreement



--------------------------------------------------------------------------------

NGP INCOME MANAGEMENT L.L.C. By:      

/s/ Tony R. Weber

  Name:  Tony R. Weber   Title:    President ERH NGP 7 SPV, LLC By:  

/s/ Tony R. Weber

  Name:  Tony R. Weber   Title:    Authorized Person ERH NGP 8 SPV, LLC By:  

/s/ Tony R. Weber

  Name:  Tony R. Weber   Title:    Authorized Person

 

Address for notices:   c/o Natural Gas Partners     5221 N. O’Connor Blvd.,
Suite 1100     Irving, Texas 75039     Attn: Jesse Bomer     Facsimile:  

 

Signature page to Voting and Support Agreement



--------------------------------------------------------------------------------

REGENCY ENERGY PARTNERS LP By:       Regency GP LP,   its general partner
By:       Regency GP LLC,   its general partner By:      

/s/ Thomas E. Long

  Name:     Thomas E. Long   Title:   Chief Financial Officer and     Executive
Vice President

Signature page to Voting and Support Agreement



--------------------------------------------------------------------------------

Schedule A

(a) “Expiration Time” means the earliest to occur of (i) such date and time as
the Contribution Agreement shall have been terminated for any reason; (ii) a
Contributor Change in Recommendation in accordance with Section 5.4 of the
Contribution Agreement; (iii) such date and time as the Closing of the Midstream
Contribution shall become effective in accordance with the terms and provisions
of the Contribution Agreement; (iv) 5:00 p.m. Dallas time on July 31, 2014; and
(v) the effective date of any waiver, amendment or other modification of the
Contribution Agreement that materially reduces the consideration payable to the
Partnership or is otherwise materially adverse to the Common Unitholders.

(b) “Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Schedule B.

(c) “Securities” means, with respect to any NGP Party at any time, (i) its
Existing Units and (ii) all additional securities of the Partnership of which
such NGP Party acquires sole or shared voting power (including by way of unit
dividend or distribution, split-up, recapitalization, combination, exchange of
equity securities and the like) during the period from the date hereof through
the Expiration Time.



--------------------------------------------------------------------------------

Schedule B

JOINDER AGREEMENT

WHEREAS, each of Eagle Rock Energy Partners, L.P., a Delaware limited
partnership (the “Partnership”), Regency Energy Partners LP, a Delaware limited
partnership (“Regency”), and the NGP Parties named therein executed and
delivered a Voting Agreement (“Voting Agreement”), dated as of December 23,
2013; and

WHEREAS, each NGP Party has agreed that it will not Transfer any of its
Securities to any Affiliate unless and until such transferee has agreed in
writing to be bound by the Voting Agreement by execution of a Joinder Agreement
(which such execution shall be deemed, for all purposes, to be the execution of
the Voting Agreement), with such transferee being deemed to be an NGP Party for
purposes of the Voting Agreement;

WHEREAS, an NGP Party desires to Transfer Securities to the Person named on the
signature page hereto (the “Transferee”);

WHEREAS, the Transferee acknowledges that such Securities are subject to the
terms of the Voting Agreement, including the proxy granted thereunder; and

WHEREAS, the Transferee desires to be bound by the terms of the Voting Agreement
as an NGP Party.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Voting Agreement.

NOW, THEREFORE, the Transferee hereby agrees for the benefit of Regency, as
follows:

1. Joinder. The Transferee hereby acknowledges that it has received and reviewed
a copy of the Voting Agreement and all other documents it deems fit to enter
into this Joinder Agreement (the “Joinder Agreement”), and acknowledges and
agrees (i) to join and become a party to the Voting Agreement by execution of
this Joinder Agreement; (ii) to be bound by all covenants, agreements,
representations, warranties, indemnities and acknowledgments attributable to an
NGP Party as if made by, and with respect to, such Transferee; (iii) to perform
all obligations and duties required and be entitled to all the benefits of the
NGP Parties under the Voting Agreement; and (iv) that any of its Securities
Beneficially Owned by the Transferee shall be subject to the terms and
conditions of the Voting Agreement, including the proxy granted thereunder.

2. Representations and Warranties and Agreements of the Transferee. Each of the
undersigned hereby represents and warrants to and agrees with Regency that it
has all requisite power and authority to execute, deliver and perform its
obligations under this Joinder Agreement and to consummate the transaction
contemplated hereby and that when this Joinder Agreement is executed and
delivered, it will constitute a valid and legally binding agreement enforceable
against the Transferee in accordance with its terms.



--------------------------------------------------------------------------------

3. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or via facsimile), each of
which shall constitute an original when so executed and all of which together
shall constitute one and the same agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Transferee and Regency.

5. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

6. Governing Law. This Joinder Agreement shall be construed and enforced in
accordance with, and the rights of the Parties shall be governed by, the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
Any suit, action or proceeding arising out of or relating to this Joinder
Agreement shall only be instituted in the Delaware Chancery Court, and if such
court should decline jurisdiction, then in the Federal courts within the State
of Delaware. Each party agrees to the personal jurisdiction in any action
brought in any court within the State of Delaware having subject matter
jurisdiction over the matters arising under this Joinder Agreement. Each party
waives any objection which it may have now or hereafter to the laying of the
venue of such action or proceeding and irrevocably submits to the jurisdiction
of any such court in any such suit, action or proceeding. The parties
unconditionally waive any right to trial by jury in any such suit, action or
proceeding.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this agreement as of the date
first written above.

 

TRANSFEREE:

 

By:  

 

Name:  

Accepted and Acknowledged:

 

REGENCY ENERGY PARTNERS LP By:       Regency GP LP,   its general partner
By:       Regency GP LLC,   its general partner By:      

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule C

NGP Parties

Montierra Minerals & Production, L.P.

Montierra Management LLC

Natural Gas Partners VII, L.P.

Natural Gas Partners VIII, L.P.

NGP Income Management, L.L.C.

ERH NGP 7 SPV, LLC

ERH NGP 8 SPV, LLC